ITEMID: 001-61923
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2004
DOCNAME: CASE OF MEHMET EMİN YÜKSEL v. TURKEY
IMPORTANCE: 3
CONCLUSION: Violation of Art. 3;Violation of Art. 13;Non-pecuniary damage - financial award;Costs and expenses award
TEXT: 9. The applicant was born in 1972 and lives in Diyarbakır. He was a student at the Medical Faculty of the Diyarbakır Dicle University at the time of the events described below.
10. On 4 April 1997 the applicant was arrested and placed in custody by police officers from the Diyarbakır Security Directorate. He was accused of membership of an illegal organisation, the YEKBUN (Kurdistan United People’s Party).
11. The police officers interrogated the applicant in relation to his alleged involvement in the YEKBUN. The applicant alleged that he had been subjected to ill-treatment by the officers during the interrogation which caused an oedema, a bruised nose and a broken tooth. According to the Government, the applicant’s injuries occurred when, due to lack of sleep, he inadvertently fell and hit his nose on a sink.
12. On 6 April 1997 the applicant signed a statement according to which he hit his nose on a sink while washing his face. The applicant claims that he was forced to sign the statement. He was then taken to the Diyarbakır State Hospital and examined by Dr. R.C. who noted the following:
“An oedema and an ecchymosed lesion as a result of trauma have been identified on the nose.
...”
13. On the same day, the applicant was brought before the Diyarbakır State Security Court. Before the court, he denied being a member of an illegal organisation. He stated that he had been subjected to various forms of illtreatment during his detention in police custody and that the statement which he had signed did not reflect the truth of what had happened to him. The court ordered his release pending trial.
14. On 8 April 1997 the applicant filed a criminal complaint with the chief public prosecutor’s office in Diyarbakır against the police officers who had allegedly ill-treated him. The chief public prosecutor ordered that the applicant be examined by a medical expert from the Forensic Medicine Institute. On the same day, he was examined by a forensic medical expert. The expert’s report stated the following:
“...
There is an abrasion of 1 x 0,5 cm on the left side of the tip of the nose. Furthermore, there is a minimal fracture on the front of the 8th of the lower teeth.
There is no danger to the individual’s life. However, the injuries render him unfit for work for two days.”
15. On 15 April 1997 the Diyarbakır public prosecutor issued a decision of non-jurisdiction in respect of the applicant’s allegations of ill-treatment and referred the investigation file to the Diyarbakır District Administrative Council in accordance with the Law on the Prosecution of Civil Servants (Memurin Muhakematı Kanunu).
16. On 13 June 1997 the Diyarbakır State Security Court acquitted the applicant of the charges against him. The court took note in its judgment of the applicant’s statement that he had been interrogated by police officers under duress.
17. On 26 June 1997 the Diyarbakır Administrative Council decided that, due to lack of evidence, the police officers who had allegedly illtreated the applicant should not be prosecuted.
18. On 6 August 1997 the applicant filed an objection with the Supreme Administrative Court against the decision of the Diyarbakır Administrative Council. He also lodged a petition with the Diyarbakır Administrative Council and requested a copy of the investigation file. He received no response to his petition.
19. On 14 May 1999 the Supreme Administrative Court confirmed the Administrative Council’s decision of non-prosecution.
20. On 26 July 1999 the Supreme Administrative Court’s decision was served on the applicant.
21. A description of the relevant domestic law at the material time can be found in Batı and Others v. Turkey, nos. 33097/96 and 57834/00, § 96100, 3 June 2004, and Tahsin Acar v. Turkey [GC], no. 26307/95, § 186-197, 8 April 2004).
VIOLATED_ARTICLES: 13
3
